Citation Nr: 0123639	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-24 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hepatitis C with a 
history of esophageal varices, gastroesophageal reflux 
disease with fatigue.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service 
connection for Hepatitis C with a history of esophageal 
varices, gastroesophageal reflux disease with fatigue.

In August 2000, the veteran failed to appear for a hearing 
before a member of the Board at the RO in Nashville, 
Tennessee.  As neither the veteran nor his representative has 
alleged that the veteran had good cause for his failure to 
appear and neither has requested that the hearing be 
rescheduled, the Board will proceed as if the request for a 
Board hearing has been withdrawn.  38 C.F.R. § 20.702(d) 
(2000).



REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, the assistance provided by the Secretary under 
subsection (a) [38 U.S.C.A. § 5103A(a)] is to include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1)).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45, 629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

The veteran contends that he has hepatitis C which had its 
onset in service.  The Board observes that there are no 
medical records showing that the veteran complained of, and 
was treated for, hepatitis while in service.  However, a July 
1991 treatment report reflects that serum glutamic 
oxaloacetic transaminase (SGOT) was 151 and serum glutamic 
pyruvic transaminase (SGPT) was 322.  Repeat liver tests 
conducted that same month revealed elevated SGOT of 160 and 
SGPT of 311.  An August 1991 treatment report reflects that a 
diagnosis of alcohol withdrawal was recorded.  An April 1992 
separation examination report reflects that the veteran's 
systems were normal.  It was noted that the veteran had a 
history of alcohol dependence and that he had failed attempts 
at alcohol rehabilitation.  An April 1992 Report of Medical 
History reflects that the veteran had undergone open heart 
surgery at age 13.  However, there was no indication that the 
veteran had received a blood transfusion at that time.

Numerous private and VA medical evidence, dating from 1994 to 
1997, reflect that the veteran had a history of heart surgery 
with possible blood transfusion at age thirteen, sexual abuse 
by males during adolescence, alcohol intoxication commencing 
at age twelve, cocaine abuse (smoked, snorted and intravenous 
use (IV)) from his mid-twenties with the last use during his 
mid-thirties, and abuse of prescription medications and 
heroine by IV, with the last use being in his mid-thirties.  
The first medical evidence of hepatitis C was in March 1994.  
In this regard, a March 1994 medical report reflects that the 
veteran had a history of elevated liver function tests in 
August 1993 after he had donated blood.  The diagnosis of 
Hepatitis C was confirmed by recombinant immunoblast assay 
(RIBA) study and liver function tests.  A January 1996 
hospitalization report, submitted by Johnston Memorial 
Hospital in Abingdon, Virginia, reflects that a diagnosis of 
alcohol induced hepatitis was recorded.  A February 1997 VA 
general medical examination report reflects that the veteran 
had elevated liver functions studies with SGPT and SGOT being 
in the 170-180 range.  The examiner noted that the tests had 
not changed over the previous year.  Although the February 
1997 examiner diagnosed the veteran with hepatitis C with 
stable liver function studies, he did not indicate the 
etiology of that disorder.  

In order to grant service connection for hepatitis C, there 
must be evidence of an acute hepatitis infection in service, 
or evidence that the veteran was exposed to a known risk 
factor for hepatitis in service.  A claim for service 
connection for hepatitis due to IV drug use or nasal cocaine 
cannot be service-connected by law.  See 38 U.S.C.A. §§ 105, 
1110 (West 1991 & Supp. 2001).  Major risk factors for 
hepatitis C infection include: receipt of blood or blood 
products before 1992; intravenous drug use, occupational 
exposure to contaminated blood or fluids via employment in 
patient care or clinical laboratory work; high risk sexual 
practices; intranasal cocaine; hemodialysis; organ 
transplants; body piercing or tattooing.  A new AMIE 
(Automated Medical Information Exchange) worksheet was 
prepared in 1998 for liver, gall bladder and pancreas 
examinations to help evaluate claims involving hepatitis and 
its sequela.  Although it was not used by the examiner in 
February 1997, it will likely provide some useful guidance in 
rendering a medical opinion in this case.  Based on the 
foregoing, the Board concludes that the February 1997 VA 
examination was inadequate and that the case should be 
remanded to the RO to schedule appropriate examinations and 
request a medical opinion, which address the question of 
whether the veteran's hepatitis was incurred in service.

Moreover, the RO should also determine if any additional non-
VA or VA treatment records are available, as the duty to 
assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered); Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his hepatitis.  The RO 
should then secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination to ascertain the nature and 
etiology of any currently diagnosed 
hepatitis.  The hepatitis examination 
should be conducted by an appropriate 
specialist in accordance with VBA Fast 
Letter 99-94, September 28, 1999, as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA.  The claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination, and 
the examiner should so indicate in their 
report that the claims file was reviewed.  
All specialized testing should be 
completed as deemed necessary by the 
examiner.  In particular, the examiner 
should complete the revised liver, gall 
bladder, and pancreas worksheet when 
examining the veteran in relation to his 
hepatitis claim.  In determining the 
existence and nature of a current 
hepatitis disability, the examiner 
should, if necessary, perform blood 
serology tests (e.g., the EIA and RIBA 
tests) to identify the type of hepatitis 
present.  See VBA Fast Letter 99-94.  
After reviewing the claims file and 
examining the veteran, the appropriate 
examiner should make specific findings as 
to: (1) whether there is any current 
evidence of hepatitis; if so, what type 
(A, B, or C); (2) whether it is at least 
as likely as not that the specific 
type(s) of hepatitis diagnosed was 
contracted in service.  In answering this 
question, the examiner should review the 
medical record for evidence of in-service 
and post-service exposure to a known risk 
factor(s) for hepatitis.  See VBA Fast 
Letter 98-110).  The examiner should 
clearly outline the rationale for any 
opinion expressed and all clinical 
findings should be reported in detail.

4.  The RO should review the examination 
report to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
immediate corrective action.  

5.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




